In The
                                    Court of Appeals
                           Seventh District of Texas at Amarillo

                                            No. 07-15-00187-CV


                        IN THE INTEREST OF D.D., J.M., E.M., S.M., A.M.,
                              A.M., B.M., R.M., G.M., CHILDREN

                              On Appeal from the 286th District Court
                                       Hockley County, Texas
                    Trial Court No. 13-10-23657, Honorable Pat Phelan, Presiding

                                               May 13, 2015

                                    ON MOTION TO DISMISS
                        Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, S.M.,1 filed notice of appeal of the trial court’s order terminating her

parental rights to eight of her children.2 Pending before the Court is appellant’s motion

to dismiss her appeal. The motion includes a certificate of conference indicating the

Texas Department of Family and Protective Services is not opposed to the motion. The

motion to dismiss is granted and the appeal is dismissed. TEX. R. APP. P. 42.1(a)(1).




       1
           See TEX. R. APP. P. 9.8 (protection of minor’s identity in parental-rights termination cases).
       2
          The order also names appellant and the father of another child, D.D., as possessory
conservators of that child.
      Having dismissed the appeal at appellant’s request, we will not entertain a

motion for rehearing and our mandate will issue forthwith. See TEX. R. APP. P.

42.1(a)(1). The Court makes no order as to costs.




                                              James T. Campbell
                                                  Justice




                                          2